Title: To Benjamin Franklin from La Blancherie, 17 June 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur,
Le 17. Juin 1778
Si je n’ai pas eu l’honneur de vous écrire depuis que la décision de l’Académie a été conforme à mes desirs, c’est que j’ai remis de jour en jour selon mes affaires le moment d’aller mettre mon coeur et mon établissement à vos pieds. J’espere que mes occupations me permettront de le trouver par la suite.Je me proposois d’aller avec un de nos Artistes soumettre à votre jugement le modele d’un monument de sculpture concernant l’Amérique septentrionale qu’on se propose d’exécuter en marbre; mais il se trouve par le fait qu’il est impossible de le transporter. Il fut apporté jeudi à l’assemblée. Comme il a fait une grande sensation, et qu’il a été jugé digne de la curiosité des Amateurs, il restera encore exposé Vendredi prochain à l’assemblée qui a été remise à ce jour à cause de la fête Dieu. Je me joins aux voeux unanimes de l’Artiste et des personnes qui vinrent à la derniere assemblée, pour vous prier, Monsieur le Docteur, si vos occupations vous le permettent, de venir après demain vers les cinq heures du soir, voir et juger ce monument si intéressant. L’Artiste, en vous entendant, croira jouir de la gloire que procurent les chefs d’oeuvres, et son génie enflammé sera de niveau avec la magnificence et la sublimité de son sujet. Je suis avec un profond respect, Monsieur le Docteur, Votre tres humble et très obéissant serviteur
La Blancherieancien college de Bayeux rue de la Harpe
m. franklin.
 
Notation: La Blancherie 17 Juin 1778.
